DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 10/04/2022.
Claims 1-3 and 5-20 remain pending in the application with claims 9-13 and 19-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Piel et al. (WO2015/173175).
Addressing claims 1-3, 5-6 and 14-15, Piel discloses a mounting structure comprising a mounting device (the one or more layers described by Piel) and a photovoltaic module 3 (the combination of the photovoltaic cells, connectors and front and back encapsulant) mounted to the mounting device.  The mounting device comprising a polypropylene polymer composition (page 2 ln 20-22); wherein the polypropylene polymer composition is a polypropylene copolymer composition (page 5 lines 12-16 discloses the polypropylene polymer composition is a polypropylene copolymer composition comprising propylene monomer units and comonomer units selected from ethylene and/or at least one C4 to C8 alpha olefin.  Furthermore, page 3 lines 1-2 discloses the melt flow rate range that falls within the range of claim 6; Table 3 discloses polypropylene copolymer composition having the density that falls within the range of claim 6; page 6 lines 10-14 discloses the flexural modulus values that fall within the range of claim 6)

Addressing claim 7, page 9 lines 4-15 discloses additives and the weight percentages of the additives that meet the limitation of current claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-8 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langmaid et al. (US 2014/0000709) in view of Piel et al. (WO2015/173175).
Addressing claims 1-3, 5-6 and 14-15, Langmaid discloses a mounting structure comprising a mounting device (body portion 200) and a photovoltaic module (101), the mounting device comprising a polypropylene polymer composition [0051], wherein the photovoltaic module 101 is mounted to the mounting device (fig. 2).

Langmaid discloses in paragraph [0051] the polymer composition has the melt flow rate that falls within the claimed range.  However, Langmaid is silent regarding the polypropylene polymer composition is a polypropylene copolymer composition including the material of claim 5.

Piel discloses polypropylene polymer composition for a mounting device for photovoltaic module; wherein, page 5 lines 12-16 discloses the polypropylene polymer composition is a polypropylene copolymer composition comprising propylene monomer units and comonomer units selected from ethylene and/or at least one C4 to C8 alpha olefin.  Furthermore, page 3 lines 1-2 discloses the melt flow rate range that falls within the range of claim 6; Table 3 discloses polypropylene copolymer composition having the density that falls within the range of claim 6; page 6 lines 10-14 discloses the flexural modulus values that fall within the range of claim 6.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the polypropylene composition of Langmaid with the polypropylene composition disclosed by Piel in order to improve the structural integrity, thermal stability, water protection and electrical performance of the polypropylene mounting device (Piel, page 4 lines 5-13). 

Addressing claim 7, paragraph [0050] discloses fillers, as the structural equivalence to the claimed additives, that includes colorant, as the structural equivalence to the claimed pigments, antioxidants up to 50% by weight that includes the claimed range of 2 to 7 wt.%.

Addressing claim 8, the limitation “a floating mounting device” is drawn to the intended use of the mounting device that does not structurally differentiate the claimed floating device from that of the prior art.  Additionally, the mounting device of Langmaid is made of the same material as the claimed mounting device; therefore, the mounting device of Langmaid is floatable and is structurally capable of performing floating mounting function of current claim.

Addressing claim 16, fig. 8 discloses an array of mounting structures comprising two or more mounting structures.  

Addressing claims 17-18, in fig. 8, Langmaid discloses each row includes three mounting structures with the mounting structures on the far left and the far right being connected by the middle mounting structure that corresponds to the claimed one connecting element comprising a polypropylene polymer composition that is adapted to connect the two or more mounting devices.

Claim(s) 1-3, 5-8 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2017/0349245) in view of Piel et al. (WO2015/173175).
Addressing claims 1-3, 5-8 and 14-15, Yamashita discloses a mounting structure comprising a mounting device 3, as a floating mounting device, comprising a polypropylene polymer composition [0055] and a photovoltaic module 2 mounted to the mounting device 3.

Yamashita is silent regarding the polypropylene polymer composition is a polypropylene copolymer composition and the limitations of claims 5-7.

Piel discloses polypropylene polymer composition for a mounting device for photovoltaic module; wherein, page 5 lines 12-16 discloses the polypropylene polymer composition is a polypropylene copolymer composition comprising propylene monomer units and comonomer units selected from ethylene and/or at least one C4 to C8 alpha olefin.  Furthermore, page 3 lines 1-2 discloses the melt flow rate range that falls within the range of claim 6; Table 3 discloses polypropylene copolymer composition having the density that falls within the range of claim 6; page 6 lines 10-14 discloses the flexural modulus values that fall within the range of claim 6.  Piel further discloses in page 9 lines 4-15 additives and the weight percentages of the additives that meet the limitation of claim 7.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the polypropylene composition of Yamashita with the polypropylene composition disclosed by Piel in order to improve the structural integrity, thermal stability, water protection and electrical performance of the polypropylene mounting device (Piel, page 4 lines 5-13).


Addressing claims 16-18, fig. 2 discloses two or more mounting structures.  Figs. 1A-1B disclose structures 3bA, 3bB, 3bC and 3bD as the structural equivalence to the claimed one or more connecting elements comprising polypropylene polymer composition adapted to connect the two or more mounting devices.  Alternatively, in fig. 2, the mounting structure 3 for connecting two adjacent mounting structures corresponds to the claimed one or more connecting element comprising polypropylene polymer composition adapted to connect the two or more mounting devices.

Response to Arguments
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive for the following reasons:
With regard to the 102 rejection of claims 1-3 and 14-15 as being anticipated by Piel, the Applicants argued that the one or more polypropylene layers of Piel does not correspond to the claimed mounting device because the one or more polypropylene layers are part of the photovoltaic module.  The argument is not persuasive because the disclosure of Piel meets the claimed limitation when the limitation is read in light of the specification.  Specifically, page 1 ln 19-25 of the specification describes the PV module as having multilayer structure, such as a photovoltaic element and one or more further elements.  Piel discloses the combination of the glass front cover, the front encapsulant, the PV cells+connectors and the rear encapsulant that is the structural equivalence to the claimed PV module because it has the PV element in a multilayer structure.  With regard to the claimed mounting device, the specification describes a mounting device as a structure adapted to support and/or fix the photovoltaic (PV) module thereon for the intended end use application (page 2 ln 30-32), which meets the description of the one or more polypropylene layers disclosed by Piel as structure adapted to support and/or fix the layers disposed above the one or more polypropylene layer that is the structural equivalence to the claimed PV module.  Therefore, the one or more polypropylene layers disclosed by Piel are the structural equivalence to the claimed mounting device when the limitation “mounting device” is read in light of the specification.  For the reasons above, Examiner maintains the position that claims 1-3 and 14-15 are anticipated by Piel.
With regard to the 103 rejection of claims 1-3, 5-8 and 14-18 as being unpatentable over the disclosure of Langmaid in view of Piel and Yamashita in view of Piel, the Applicants argued that it would not have been obvious for one of ordinary skill in the art to modify the polypropylene mounting devices of Langmaid and Yamashita with the polypropylene material of Piel because the advantages of improved structural integrity, thermal stability, water protection and electrical performance are for backsheet elements and not mounting devices as claimed.  The argument is not persuasive because the above advantages are for the polypropylene material regardless of how it is used.  This is analogous to sugar being sweet whether it is used for baking or for making lemonade.  Therefore, one with ordinary skill in the art would have obtained the above properties when the polypropylene material of Piel is used for the polypropylene mounting devices of Langmaid and Yamashita.  Furthermore, it is reminded that all of the properties of improved structural integrity, thermal stability, water protection and electrical performance are desirable properties for mounting devices of Langmaid and Yamashita.  For the reasons above, Examiner maintains the position that claims 1-3, 5-8 and 14-18 are unpatentable over the disclosure of Langmaid in view of Piel and Yamashita in view of Piel.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In instant situation, Langmaid and Yamashita already discloses mounting devices made of polypropylene material and the claimed polypropylene material is already disclosed by Piel in the photovoltaic cell technology along with the advantages of improved structural integrity, thermal stability, water protection and electrical performance.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the polypropylene mounting devices of Langmaid and Yamashita with the polypropylene material of Piel for photovoltaic application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        10/18/2022